Citation Nr: 1409258	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2008.  He served in combat in Iraq and his decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for entitlement to service connection for right ankle disability, left ankle disability, and posttraumatic stress disorder (PTSD).

The Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record.

The issue of entitlement to service connection for a skin disability was previously on appeal.  However, in a June 2013 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a right ankle disability and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied its duty to notify.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  That same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, VA examination report, and VA treatment records have been obtained and considered.  

The Veteran was provided with relevant VA examinations that addressed his claimed psychiatric disorders, to include PTSD.  The VA examinations and accompanying medical opinions are sufficient for adjudicatory purposes, as the examiners conducted thorough examinations of the Veteran and supported their opinions with clinical findings and sufficient rationale. 

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Law, Regulations & Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

During the appeal, the Veteran has maintained that he was exposed to an improvised explosive device (IED) while riding in a military vehicle.  It is acknowledged that the Veteran received the Combat Infantryman Badge along with other service medals and awards.  Also of note are the Veteran's service treatment reports (STRs).  The STRs show that in service the Veteran reported having problems sleeping or still feeling tired after sleeping and increased irritability.  The Veteran also noted on his post-deployment health reassessments in service in 2007 and 2008 that he had an experience that was so frightening, horrible, or upsetting in the past month that he had nightmares or thought about it when he did not want to; tried hard not to think about it or went out of his way to avoid situations that remind him of it; was constantly on guard, watchful or easily startled; and felt numb, detached from others, activities, or his surroundings.  He noted these problems made it somewhat difficult for him to do work, take care of things at home, or get along with other people.  In his Report of Medical Assessment in July 2008, the Veteran also reported temper and anger issues.  The Veteran was diagnosed with adjustment disorder and adjustment insomnia in service.

Given the Veteran's receipt of a CIB, his experience of being exposed to an IED explosion, and the Veteran's STRs, the Board finds that the Veteran's in-service stressors occurred, as they are consistent with the conditions and circumstances of his service.  As such, the relevant inquiries become whether the Veteran has a current diagnosis of an acquired psychiatric disorder or a current diagnosis of PTSD, and if so, whether there is evidence of a causal relationship between the current disability and the events of service. 

In this case, the probative and persuasive evidence fails to establish the presence of a current disability.  Thus, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.

The Veteran underwent a VA psychiatric examination in November 2008.  After examining the Veteran, the examiner determined the Veteran did not meet the full diagnostic criteria for any mental health disorder, including PTSD.  The examiner explained that the Veteran suffered from sleep difficulties and irritable bowel syndrome, but his symptoms did not impair his life significantly.  He determined the Veteran's sleep difficulties were likely a re-adjustment issue related to his military life and may resolve with challenging, structured work and satisfying relationships.  

Subsequent VA treatment records do not include a diagnosis of any acquired psychiatric disorder to include PTSD.  In fact, in May 2013 a VA staff psychologist determined, based on the reported symptoms, that the Veteran did not appear to meet the criteria for a depressive disorder.  Additionally, the examiner determined that the Veteran did not report symptoms consistent with PTSD, generalized anxiety disorder, or panic disorder.

The probative and persuasive medical evidence fails to confirm the presence of an acquired psychiatric disorder to include PTSD.  Indeed, the Veteran's appellate assertions are acknowledged.  It is also acknowledged that as a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing psychiatric disorders.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining whether mental health symptoms warrant a diagnosis of PTSD or an acquired psychiatric disorder requires medical expertise to determine.  Thus, the Veteran's contention that he suffers from PTSD or an acquired psychiatric disorder is not a competent medical opinion.  The Board accords significantly greater probative value to the medical evidence and opinion of record indicating that the Veteran does not suffer from PTSD or an acquired psychiatric disorder, than to the Veteran's lay assertion to the contrary. 

The Board is also cognizant of the Veteran's complaints of experiencing insomnia and that primary insomnia is identified as a dyssomnia disorder.  However, in this case, service connection for residuals of a traumatic brain injury (TBI) is in effect and the Veteran's disability has been rated as 10 percent disabling.  See Rating Decision dated September 10, 2009.  In reaching that determination and assigned rating, the RO expressly contemplated the Veteran's head injury with resultant symptoms of headaches, irritability and sleep problems.  As such, the Veteran's sleeping difficulties are considered part and parcel of his service connected TBI.  See generally, 38 C.F.R. § 4.14 (2013).

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD or an acquired psychiatric disorder.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection for PTSD or an acquired psychiatric disorder is denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Board notes that the Veteran is free to submit an application to reopen his claim if he is later diagnosed with an acquired psychiatric disorder to include PTSD.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

The Veteran's service treatment records show the Veteran injured his right ankle and was diagnosed with right ankle sprain in service in September 2005 and May 2008.  The Veteran was also diagnosed with tendonitis of the Achilles tendon in the left ankle while in service in February 2008.

The Veteran was last examined by VA for his right and left ankle disabilities in November 2008.  During the examination, he reported moderate, intermittent bilateral ankle pain, which occurred two to three times per week.  He further reported difficulty in prolonged standing and walking for more than 15 minutes, walking up and down steps, and climbing.  The examiner determined that, in spite of subjective complaints, there was no evidence to support a diagnosis.  However, no x-ray studies were conducted.

Subsequent to the November 2008 VA examination, the Veteran submitted additional VA treatment records dated June 2009 documenting ankle pain.  In his Notice of Disagreement in May 2010, he reported that both ankles were repeatedly injured during active duty, e.g., during runs, ruck marches, training exercises, and combat missions, and that he received treatment.  He further reported his ankles remain stiff, swollen, and in pain.  

In light of the stale VA examination report and the Veteran's continued complaints of pain, stiffness and swelling, a new examination is required in order to determine the current nature and severity of the Veteran's left and right ankle disabilities and resultant symptoms.  

Additionally, any relevant VA and non-VA medical reports should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed bilateral ankle disabilities.  After receiving any authorization deemed appropriate, obtain the Veteran's VA and non-VA medical reports pertaining to his ankle disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his ankle symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding medical records and lay evidence with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left and right ankle disabilities.  The claims folder and a copy of this Remand must be made available to, and reviewed by, the examiner prior to the examination.  All indicated tests, including x-rays, should be performed and all findings should be reported in detail. 

The examiner should identify any ankle disability present for the left and the right ankle.  Thereafter, the examiner should opine as to whether it is at least as likely as not that such disorder(s) had onset during active service or is otherwise related to active service.

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  In offering these assessments, the examiner must acknowledge and discuss any competent lay report regarding any continuity of ankle symptoms since service.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, readjudicate the claims.  If any of the issues on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), to include consideration of all evidence received since the most recent SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


